Citation Nr: 0504819	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-01 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for a disability 
(previously characterized as Meniere's syndrome) manifested 
by bilateral hearing loss, tinnitus, and vestibular 
disequilibrium, currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

It appears that the veteran had active service from April 
1941 to April 1945 in the U.S. Marine Corps.  (The veteran's 
service personnel records are not of record as his original 
claims folder was lost.  In 2002 the RO rebuilt a claims file 
for the veteran).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO rating decision which (2) 
denied entitlement to a rating in excess of 30 percent for 
the service-connected Meniere's syndrome with defective 
hearing on the left, and (2) granted service connection for 
tinnitus and assigned a 10 percent rating, effective from 
April 24, 200.  By March 2003 rating decision, the RO 
proposed that the separate 10 percent rating assigned for the 
veteran's tinnitus be eliminated and that the service-
connected tinnitus be combined with his service-connected 
Meniere's syndrome.  By June 2003 rating decision, the RO 
discontinued the separate 10 percent rating assigned for 
tinnitus and, after combining the service-connected tinnitus 
with the service-connected Meniere's syndrome, determined 
that a combined 30 percent rating was warranted.  By June 
2003 rating decision, the RO granted service connection for 
right ear hearing loss and rated this disability in 
combination with the service-connected Meniere's syndrome, 
finding that a 30 percent rating was still warranted.  By 
October 2003 rating decision, the RO continued the denial of 
a rating in excess of 30 percent for the service-connected 
Meniere's syndrome to include tinnitus and bilateral hearing 
loss.


FINDINGS OF FACT

1.  The veteran does not have Meniere's syndrome and there is 
no evidence of cerebellar gait or of true vertigo.

2.  The veteran's service-connected disorder is manifested by 
permanent chronic vestibular disequilibrium, and by dizziness 
and occasional staggering.

3.  The veteran's right ear hearing loss has been manifested 
by auditory acuity level II.  His left ear hearing loss has 
been manifested by auditory acuity level XI.  

4.  The veteran has recurrent tinnitus.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for Meniere's syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.87, 
Diagnostic Code 6205 (2004).  

2.  The criteria for a 30 percent rating for peripheral 
vestibular disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.87, Diagnostic Code 6204 
(2004).

3.  The criteria for a 10 percent rating for bilateral 
hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 
(2004).

4.  The criteria for a 10 percent rating for tinnitus have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.3, 4.7, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Received from the veteran in April 2000 was his claim for a 
rating in excess of 30 percent for his service-connected 
Meniere's syndrome.  He reported he had been suffering from 
vertigo and that his right ear continued to worsen due to 
acoustic trauma sustained in service.

The record reflects that the veteran's original claims folder 
was lost and in 2002 the RO rebuilt a claims file for the 
veteran.  In July 2002 the veteran was notified that his 
claims file had been rebuilt and that he should send copies 
of any rating decisions or correspondence he had received 
from the RO.  Received from the veteran was a letter dated in 
September 1971, from the RO, which shows that he was awarded 
$70 per month, beginning in December 1970.  Attached to this 
letter was VA Form 21-6754 (Increased Disability 
Compensation) which shows that the veteran's service-
connected condition, "now diagnosed as Meniere's syndrome 
with defective hearing, left" had increased in severity from 
10 to 30 percent disabling. 

Accordingly, the record reflects that the veteran has been in 
receipt of a 30 percent rating for his service-connected 
disability, which has been rated as Meniere's syndrome.  This 
rating is now protected.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2004).  The veteran contends he should 
be entitled to a rating in excess of 30 percent for his 
service-connected Meniere's syndrome with bilateral hearing 
loss and tinnitus.

The Board notes that both a private physician and VA 
examiners have found that the veteran does not have Meniere's 
syndrome.  However, it is clear that the veteran has a 
service-connected disability that is manifested by bilateral 
hearing loss, tinnitus, and permanent vestibular 
disequilibrium, that may be rated as analogous to Meniere's 
syndrome.  

Pursuant to Diagnostic Code 6205 (Meniere's syndrome), an 
increased rating of 60 percent is warranted if there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  
The Note to Diagnostic Code 6205 specifies that Meniere's 
syndrome may be rated either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  However, an 
evaluation for hearing impairment, tinnitus, or vertigo may 
not be combined with an evaluation under Diagnostic Code 
6205.  In this case, the veteran has asserted that the 
disabling manifestations of dizziness, hearing loss, and 
tinnitus should be separately rated.  As the veteran does 
not, in fact, have Meniere's syndrome, and as he does not 
actually have "attacks" of true vertigo or of cerebellar 
gait, the Board will rate the manifestations of the veteran's 
service-connected disability separately.


Peripheral vestibular disorders are evaluated under 
Diagnostic Code 6204.  A 10 percent rating is awarded when 
there is occasional dizziness.  A maximum schedular rating of 
30 percent is assigned for dizziness and occasional 
staggering.  The Note to Diagnostic Code 6204 states that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this Code.  38 C.F.R. § 4.87. 
Diagnostic Code 6204.

Levels of hearing loss, Diagnostic Code 6100, are determined 
by considering the puretone threshold average and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b), Table 
VI.  Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Under Diagnostic Code 6260, recurrent tinnitus warrants a 
maximum schedular rating of 10 percent, whether the 
disability is unilateral or bilateral.  See 68 Fed. Reg. 
25,822 (May 14, 2003) (effective June 13, 2003) (amending 
Diagnostic Code 6260 to provide for a single evaluation for 
tinnitus if perceived in one or both ears); VAOPGCPREC 2-2003 
(holding that Diagnostic Code 6260 in effect prior to the 
2003 amendments authorized a single rating for tinnitus, 
regardless of whether it was perceived as unilateral or 
bilateral).

The Board initially notes that an increased rating is not 
warranted pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6205.  
On VA ENT examination in January 2004 the VA examiner found 
that the veteran did not have true vertigo, and there is no 
evidence to show that the veteran has cerebellar gait.  

With regard to separate evaluations, the Board notes that a 
maximum 30 percent rating is warranted for the veteran's 
chronic vestibular disequilibrium, pursuant to Diagnostic 
Code 6204 (peripheral vestibular disorder), for dizziness and 
occasional staggering.  A private treatment record dated in 
September 2003 showed that the veteran had chronically poor 
equilibrium.  On VA examinations in January 2004 the veteran 
reported having a chronic loss of balance feeling, occasional 
lightheadedness with positing change and head turning, and 
stumbling and falling to the left when he stand up and begins 
to walk.  The VA examiners found that the veteran had a left 
sided central disorder causing permanent disequilibrium with 
a tendency to fall towards the left and chronic imbalance and 
stability due to service.  Thus, these findings equate to 
dizziness and occasional staggering and a maximum 30 percent 
rating is warranted for the veteran's vestibular disorder.  
38 C.F.R. § 4.87, Diagnostic Code 6204.

To determine a rating for hearing loss, the Board applies the 
results of the most recent VA examinations in August 2002 and 
January 2004 to Table VI, yielding a Roman numeral value of 
II for the right ear and XI for the left ear.  Applying these 
values to 38 C.F.R. § 4.85, Table VII, the Board finds that 
the veteran's hearing loss is evaluated as 10 percent 
disabling.  

The Board notes that the veteran has submitted a letter from 
a private physician, Dr. Donnelly, and a report of private 
audiometric testing, both dated in August 2003.  In his 
letter, Dr. Donnelly refers to the audiometry findings and 
notes that the veteran has a sloping sensorineural hearing 
loss in the right ear with a speech discrimination of 68 to 
80 percent.  The veteran has contended that based on the 
findings of this private audiometric testing he should be 
entitled to a 20 percent rating for bilateral hearing loss.  
This audiometric test is not consistent with the other three 
VA examinations in 2000, 2002, and 2004, especially with 
regard to speech discrimination findings for the right ear of 
92 percent, 89 percent, and 82 percent, respectively.  
Moreover, there is no indication that the 2003 private 
audiometric testing was performed using a controlled speech 
discrimination test (Maryland CNC) as mandated by 38 C.F.R. 
§ 4.85 for an examination for hearing impairment for VA 
purposes.  Consequently, the Board will not use the results 
of this testing for rating purposes.

Finally, the maximum schedular rating for tinnitus is 10 
percent.  As the evidence reflects recurrent tinnitus, a 10 
percent rating is warranted.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.

In reaching the foregoing decisions for the three 
disabilities at issue, the Board has also given consideration 
to the potential application of 38 C.F.R. § 3.321(b)(1).  In 
this regard, however, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
these disabilities resulted in frequent periods of 
hospitalization.  

Moreover, while these disabilities may have an adverse effect 
upon employment, this has not been reported by the veteran.  
A VA progress note dated in September 2003 indicates that the 
veteran "continues to work 5 days a week at a golf course up 
to 10 hours without problems."  Accordingly, with the lack 
of evidence showing unusual disability not contemplated by 
the Rating Schedule, the Board concludes that a remand to the 
RO, for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted.

Therefore, the Board finds that a 30 percent rating is the 
maximum rating warranted for the veteran's vestibular 
disorder, a 10 percent rating is the maximum rating warranted 
for the veteran's hearing loss, and a 10 percent rating is 
the maximum warranted for the veteran's tinnitus.  The 
combined disability rating from these three disabilities is 
40 percent.  This exceeds the current, protected rating of 30 
percent.  It should be noted that a combined evaluation is 
not arrived at by simply computing the assigned evaluations, 
but rather is determined by the application of the "Combined 
Ratings Table" found at 38 C.F.R. § 4.25.  Thus, the Board 
finds that a 40 percent rating is the maximum disability 
rating warranted for the veteran's service-connected 
disability.  For a higher rating to be assigned for the 
veteran's service-connected disability, he would have to show 
increased hearing impairment or additional manifestations or 
symptoms that have not already been rated.  

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim as the RO sent the veteran notice letters in 
July 2002, November 2002, February 2003, and April 2003.  
Thus, the Board finds that the VCAA notice requirements were 
satisfied by the RO's numerous letters sent to the veteran.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  With regard 
to records, the Board notes that VA has obtained all of the 
relevant identified by the veteran that pertain to his claims 
for service connection and for increased ratings.  With 
regard to a VA examination, the Board notes that the veteran 
underwent VA examinations in 2000, 2002, and 2004.  The Board 
therefore finds that VA has satisfied the duty to assist the 
veteran in this matter.


ORDER

Subject to controlling regulations governing the award of 
monetary benefits, the following disability evaluations are 
granted:  30 percent for a vestibular disorder, 10 percent 
for bilateral hearing loss, and 10 percent for tinnitus.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


